        Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 1 of 7




Nicklaus Misiti
Attorney for Plaintiff
Law Offices of Nicklaus Misiti
40 Wall St. 28th Fl
New York, NY 10005
P: 212 537 4407
F: 212 537 4027
E: misitiglobal@misitiglobal.com

                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
__________________________________________________________________

JACK BUCKBY; and                 )
                                 )
MARTINA MARKOTA,                 )
                                 )
                   Plaintiffs    )
                                 )  COMPLAINT
                                 )
       -against-                 )
                                 )
KIRSTENJEN NIELSEN, Secretary,)
Department of Homeland Security; )
and                              )  Civ. No. 18-11081
                                 )
MIKE POMPEO,                     )
Secretary, U.S. Department       )
of State; and                    )
                                 )
MATTHEW G. WHITAKER,             )
Acting Attorney General,         )
US Department of Justice,        )
                                 )
       Defendants.               )
__________________________________________________________________




                                                                       1
         Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 2 of 7




      Plaintiffs, Jack Buckby and Martina Markota, through undersigned counsel,

alleges as follows:

                                INTRODUCTION

  1. This is an individual action for mandamus seeking to compel Defendants,

     Department of Homeland Security (“DHS”) Secretary Mike Pompeo, US

     Department of State (“USDOS”), Matthew Whitaker, Acting Attorney

     General, US Department of Justice (“USDOJ”) to timely adjudicate

     plaintiff’s visitor visa application which has been pending for nearly two (2)

     years now.

                                    JURISDICTION

  2. This Court has jurisdiction under 28 U.S.C. § 1331 (federal question

     jurisdiction), the Administrative Procedures Act (“APA”); 8 U.S.C. § 1329,

     Immigration & Nationality Act (“INA”), and 28 U.S.C. § 1361, regarding an

     action to compel an officer of the United States to perform his or her duty.

     Further this Court has authority to grant declaratory and injunctive relief

     pursuant to 28 U.S.C. §§ 2201-2202.

  3. Costs and attorney fees will be sought pursuant to the Equal Access to Justice

     Act, 5 U.S.C. § 504, and 28 U.S.C. § 2412(d), et. seq.

                                         VENUE



                                                                                      2
      Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 3 of 7




4. Venue is properly in this court pursuant to 28 U.S.C. §1391(e) as at least one

   Plaintiff resides within the district under the jurisdiction of this court and

   because defendants operate within this district. In addition, the defendants are

   officers and employees of the United States of America and no real property

   is involved in this action.

                                       PARTIES

5. Plaintiff Jack Buckby (“Plaintiff Buckby”) is a citizen and national of

   Britain. On March 22, 2017 he filed a visitor’s visa application with the US

   consulate in London, England. To date the consulate has failed to adjudicate

   his application.

6. Plaintiff Martina Markota is a US citizen. She seeks to have her foreign

   boyfriend Jack Buckby visit her and her family in the US.

7. Defendant Kirstenjen Nielsen is the Secretary of DHS, and this action is

   brought against her in her official capacity. She is generally charged with

   enforcement of the INA, and is further authorized to delegate such powers

   and authority to subordinate employees of DHS. This action is brought

   against her in her official capacity.

8. Defendant Mike Pompeo is Secretary of USDOS, the agency charged with

   exercising authority over the US consulates and visa adjudications. This

   action is brought against him in his official capacity.


                                                                                    3
           Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 4 of 7




  9. Defendant Matthew Whitaker is Acting Director of the USDOJ and those has

        supervisory authority over any required security and background checks.

                                STATEMENT OF FACTS

10. Plaintiff Buckby is not a citizen of the US.


11. On March 22, 2017 he filed an application for a visitor’s visa to the United

States.


12. On this date his visitor’s visa application was neither approved nor denied but

he was informed it was placed in “administrative processing.”


13. He was instructed that processing usually takes less than 60 days by the

consular officer he was speaking with.


14. On March 29th, 2017 at plaintiff’s request Congressman Michael McCaul’s

office attempted to intervene on his behalf without success.


15. On December 14th, 2017 staff for Congressman Steve King’s office wrote a

letter to the US embassy in London requesting any information pertinent to his

case.


16. Congressman King’s office received the following response from the

embassy:

               Dear Ms. Edmiston:

                                                                                      4
        Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 5 of 7




      Thank you for your correspondence on behalf of Congressman King regarding
      Jack Buckby’s application for a nonimmigrant visa.

      Mr. Buckby’s application is subject to additional, mandatory administrative
      processing. While administrative processing usually lasts up to 60 days, in some
      instances it can take significantly longer. Mr. Buckby will be notified by email as
      soon as the review is complete. He should therefore ensure the email address
      on his account at https://ais.usvisa-info.com/en-gb/niv is up-to-date.

      I hope this information is helpful.

      Sincerely,

      Chief, Consular Information Unit
      U.S. Embassy, London
      /JM




17. Congressman King’s office made further inquiries but received no further

response from the consulate.


18. In May of 2018 plaintiff requested information from the British Police to see if

there were any complaints against him which he was unaware of.


19. On May 10, 2018 the British police responded that plaintiff has no criminal

record and there have been no claims made against him.


20. On November 7th, 2018 plaintiff applied in person for a Foreign Media

Representative’s visa at the US embassy in London. He was informed this visa

application would also be placed in administrative processing but was given no

additional information.


                                            CAUSES OF ACTION

                                                                                            5
         Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 6 of 7




             Cause 1: Writ of Mandamus

21. Plaintiff brings this action under the Mandamus Act, 28 U.S.C. §1361, which

allows for a writ of mandamus to be issued if the plaintiff has exhausted all other

avenues of relief and the defendant owes him a clear, nondiscretionary duty.

Heckler v. Ringer, 466 US 602, 616, (1984).

22. In the instant case, Defendants have a clear, nondiscretionary duty to

adjudicate visa applications before them in a timely manner. Plaintiff has

repeatedly followed up and exhausted every remedy available to him in an attempt

to obtain additional information or an adjudication on his visa application.

23. Plaintiffs have suffered irreparable harm as they have waited over twenty (20)

months for the adjudication of said visa application.

             Cause of Action 2: Administrative Procedures Act

24. The APA states that a person who is suffering a legal wrong because of agency

action, or who is adversely affected by agency action within the meaning of a

relevant statute, is entitled to judicial review. 5 USC §702. “Agency Action” is

defined to include “the whole or part of an agency rule, order, license, sanction,

relief, or the equivalent or denial thereof, or failure to act.” 5 USC §551(13)

(emphasis added).

25. In delaying Plaintiff Buckby’s visa application defendants fail to act to

adjudicate his request. Moreover, plaintiff is adversely affected by this agency


                                                                                      6
         Case 7:18-cv-11081-KMK Document 1 Filed 11/28/18 Page 7 of 7




action because he suffers harm where he cannot travel to the US and his due

process is violated in not timely adjudicating his application.

26. The reviewing court has the power to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. §706(1).

   WHEREFORE, the Plaintiff respectfully prays that defendants be cited to

   appear herein, and the Court:


A. Assume jurisdiction over his claim;

B. Compel the Defendants to timely adjudicate plaintiff Buckby’s visa application;

C. Grant Plaintiffs’ reasonable attorney fees;

D. Grant Plaintiffs such other relief at law and in equity as this Court deems just

   and proper.

   Dated:11.27.2018


                                                              Respectfully submitted,
                                                                    s/Nicklaus Misiti
                                                                      Nicklaus Misiti
                                                               Attorney for Plaintiffs
                                                      Law Offices of Nicklaus Misiti
                                                                   40 Wall St. 28th Fl
                                                               New York, NY 10005
                                                                     P: 212 537 4407
                                                                     F: 212 537 4027
                                                   E: misitiglobal@misitiglobal.com




                                                                                    7
